Citation Nr: 1608637	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  07-17 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served as a member of the North Carolina Army National Guard from 1989 to June 2005 with a period of mobilized service from February 19, 2004, to March 1, 2004, and a period of active duty for training (ACDUTRA) from July 1989 to January 1990.  Records demonstrate that he sustained a right ankle injury during a period of service on August 7, 2001.  

He is also shown to have had a periods of State Active Duty from September 18, 2003, to September 25, 2003.  Documents from the State of North Carolina Office of the Adjutant General dated in September 2003 noted he was ordered to periods of State Active Duty that are not qualifying federal service for benefits purposes.  Perpich v. Department of Defense, 496 U S 334 (1990); 38 C.F.R. § 3.6 (c), (d) (2015).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the issues on appeal for additional development in April 2011, January 2013, and March 2015.  Although the March 2015 remand identified the Veteran's service during the periods from September 18, 2003, to September 25, 2003, as INACDUTRA, the documents of record clearly demonstrate that service was State Active Duty and not qualifying federal service for benefits purposes.  

The Board notes that the Veteran withdrew his request for a hearing in February 2011 and that a reference to a March 19, 2015, hearing noted in a September 2015 supplemental statement of the case appears to be erroneous.  While the issues on appeal were addressed in a March 19, 2015, Board decision, there is no indication that the Veteran also participated in a hearing on that date.  



FINDINGS OF FACT

1.  A low back disability is not shown to have developed as a result of an established event, injury, or disease during a period of recognized service for benefits purposes.

2.  A psychiatric disability is not shown to have developed as a result of an established event, injury, or disease during a period of recognized service for benefits purposes.

3.  Hypertension is not shown to have developed as a result of an established event, injury, or disease during a period of recognized service for benefits purposes.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated as a result of service nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A psychiatric disability was not incurred or aggravated as a result of service nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  Hypertension was not incurred or aggravated as a result of service nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his service connection claims by correspondence dated in January 2006 and May 2006.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service medical records, service personnel records, VA treatment and examination reports, non-VA treatment records, and statements in support of the claims.  The development requested on remand has been substantially completed.  Although previous remand directives to verify specific dates of ACDUTRA and INACDUTRA (inactive duty for training) and to provide a list of such verified periods of recognized service to examiners rendering medical opinions were not completed, the Board finds the examiners adequately addressed all claims pertinent to the periods of recognized service in this case.  It is also significant to note that the Veteran does not claim to have had a low back injury prior to September 2003 and that he has not related a psychiatric disability or hypertension to any specific incident during a period of service.  The Board finds that further attempts to obtain additional evidence in this case would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).  There has been substantial compliance with all duties to notify and assist and to adjudicate the claims would not cause any prejudice to the appellant.


Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2015); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2015).  The regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Arthritis, cardiovascular-renal disease including hypertension, and psychoses are chronic diseases for presumptive service connection purposes.

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and competent regarding those issues for which is can be competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015).

The Veteran contends that he has a low back disability, a psychiatric disability, and hypertension that were incurred or aggravated by service.  In a February 2007 statement, he asserted that his back trouble was aggravated or accelerated by service and that he had anxiety that had continued since a period of annual training service in the Marshall Islands.  He reported he had been taking anti-anxiety medications since his service in the Marshall Islands.  

The service medical records include a March 2000 examination report that noted normal heart, vascular system, spine, and psychiatric clinical evaluations.  The Veteran denied any history of high or low blood pressure, recurrent back pain or any back injury, depression or excessive worry, or nervous trouble of any sort.  In a January 2003 initial medical review, he reported having current medical problems including depression.  In January 2004, he reported having depression and a bulging disc at L5.  A February 2004 report of medical care noted he stated he had high blood pressure.  A February 2004 memorandum found the Veteran was unfit for deployment.

Private treatment records dated in September 2002 note an assessment including angry outburst, anxiety, and possible depression.  An October 2002 report noted an assessment of anxiety and depression that was improved with medication.  A December 2002 report stated that most of the Veteran's anxiety was caused by problems associated with his possible deployment and known medical complications with the pending delivery of a child within the next month.  An October 2003 report noted a two month history of low back pain and increased symptoms over the previous two weeks after service involving hurricane clean up.  The diagnoses included musculoskeletal low back pain/strain and elevated blood pressure.  A December 2003 report noted diagnoses of chronic back pain and anxiety.  A November 2004 initial evaluation report by S.A.G., M.D., noted the Veteran complained of pain including to the low back related to no specific event or incident and an approximately four year history of progressively worsening back pain.  

A February 2006 private medical statement from P.M., a nurse practitioner, noted that the Veteran had been a patient since September 2002 with complaints of significant anxiety and depression related to being placed on alert for active duty deployment.  It was noted that he had been treated for chronic back pain and had become incapacitated for continued military service which caused significant recurrence of depression and anxiety.  In a February 2007 statement the nurse practitioner noted that he had been treated for anxiety/depression/agitation/panic attacks since he was placed on standby for reserve service in 2002.  It was further noted that his spouse was pregnant with their first child at that time and that along with his reported new responsibilities of his reserve duties he was feeling very overwhelmed.  The nurse practitioner noted that he was first seen with complaints of low back pain in October 2003 after a two week tour of duty to clean up after a hurricane disaster, and that he had reported having lifted lots of heavy debris and riding for long hours in a large, rough dump truck.  

A February 2007 private treatment report signed by Dr. S.A.G. included diagnoses of lumbar degenerative disc disease and discogenic lumbar pain which were not felt to be service related.  

An August 2011 VA mental disorders examination report noted that there was no indication in the records that any mental health issues affected the Veteran's performance in the National Guard in an inactive or active duty status.  It was noted he was unclear about his periods of service, but that he indicated having served in Ecuador around 1998 and having had two visits to the Marshall Islands estimated to have been in 1999 and in 2003.  He reported that during his second visit to the Marshall Islands, he had a lot of responsibility and afterwards felt more stressed and irritable.  However, the examiner noted that the Veteran was already being treated for depression prior to 2003, and that according to his records, he began receiving treatment in September 2002.  It was noted he denied any significant military traumas, and that prior to being provided medication in September 2002, he was having increasing problems with verbal anger outbursts and irritability.  The examiner noted the statement of the Veteran's private sector nurse practitioner, but that there was no indication that the symptoms were exacerbated by any military service or training.  His depressive condition was found to be less likely first manifest during active duty or the result of any injury suffered or disease contracted during active duty or ACDUTRA in the Army National Guard or the result of any injury sustained during INACDUTRA in the Army National Guard. 

A VA medical opinion in June 2013 found the Veteran's military service records revealed no evidence of treatment for or diagnosis of hypertension.  It was noted hypertension was first observed by a private physician in December 2002 and that medication was started in June 2004.  The diagnosis was found to be essential hypertension and its etiology was related to risk factors including family history, genetics, salt intake, and obesity.  The examiner also found that the Veteran's low back pain was characterized as musculoskeletal onset in August 2003 and was clearly noted in an October 2003 private treatment report.  It was noted there was no military event shown in the service medical records nor other evidence of a back disability that was caused by a military event, episode, or injury.  

In an October 2013 VA medical opinion, the August 2011 VA examiner, in essence reiterated the previous opinion and found that there was no evidence indicating that depression was caused by or began during any active duty period or inactive duty training, nor was significantly or permanently aggravated by any active duty service or inactive duty military training.  It was noted that it was not possible to establish the exact date of onset of mental health conditions, with the exception of sudden onset from life trauma experiences (such as if a person's depression started the day their spouse died in a car wreck), but that the Veteran's depression onset date could be roughly estimated because his first treatment was dated in mid-September 2002 and it was noted that the mood condition may have been related to recent life stress at the time, such as problems with his wife's pregnancy and the possibility of deployment, but could have been starting perhaps three months prior.  In a September 2015 report, the examiner found no evidence in the record to change the 2011 and 2013 opinions.  

A September 2015 VA medical opinion also found the Veteran did not have a low back disability that was at least as likely as not incurred in or caused by an injury during service.  It was noted that a review of the Veteran's entire electronic service medical records revealed no evidence of a back condition, injury, or incident related to military service.  The examiner noted that periodic physical examinations in August 1996 and April 2000 revealed no complaints, clinical findings, or diagnosis related to a back condition.  It was also noted that private treatment records dated in October 2002, November 2002, and December 2002 revealed no complaints of, or diagnosis of, any back disorder.  However, in records dated in November 2003, the provider noted low back pain onset over the past two months and worse in the past two weeks.  The examiner found that the Veteran had a degenerative lumbar spine that was a condition of age and chronic wear and tear.  It was not believed to have been caused by strain injuries.  Obesity was also noted to be a well-known risk factor for degenerative conditions of the spine.  The examiner stated that there was no evidence in the record of an acute or chronic back condition during the Veteran's active duty in 1989 to 1990 nor was there evidence of the same in the immediate post-service period.  

A September 2015 VA medical opinion found the Veteran did not have hypertension that was at least as likely as not incurred in or caused by high blood pressure during service.  It was noted that a review of the service treatment records did not reveal a diagnosis or treatment of hypertension, but that there were sporadic readings that were mildly elevated that did not meet diagnostic criteria for a diagnosis of hypertension.  Periodic physical examinations from August 1996 and April 2000 revealed no complaints, clinical findings, diagnosis, or treatment related to hypertension.  The first evidence of elevated blood pressure readings were provided in a December 2002 private treatment report and a diagnosis of hypertension was first provided in November 2003.  It was the examiner's opinion that there was no evidence that any event, injury, or illness during military service caused the Veteran's current diagnosis of hypertension.

Based upon the available evidence of record, the Board finds that a low back disability, a psychiatric disability, and hypertension are not shown to have developed as a result of an established event, injury, or disease during a period of recognized service for benefits purposes.  The Board finds that the opinions of the August 2011, October 2013, and September 2015 VA examiners highly persuasive.  Furthermore, those opinions concur that the claimed disabilities are not related to service.  The opinions are shown to have been based on examinations of the Veteran, review of the evidence of record, and adequate rationale for the etiology opinions.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Additionally, the Veteran's State Active Duty service from September 18, 2003, to September 25, 2003, is not qualifying federal service for VA benefits purposes.  The Board also notes that presumptive service connection is not applicable based upon the Veteran's ACDUTRA service from July 1989 to January 1990 nor is there any evidence of a period of recognized active service other than ACDUTRA or INACDUTRA service prior to the onset of the claimed disabilities in 2003.  Although the Veteran is shown to have had a period of mobilized service from February 19, 2004, to March 1, 2004, the evidence clearly shows his disabilities were manifest prior to February 19, 2004, and that there is no indication they increased in severity during or as a result of that service.  

As the Veteran's service in September 2003 is not qualifying federal service for VA benefits purposes, the February 2006 and February 2007 opinions of the Veteran's private nurse practitioner as to his having sustained a back injury during that service are found to have no probative value as to the issue of whether the claimed disabilities were incurred during qualifying federal service.  The Board is not required to accept the credibility of a medical opinion which is based upon an inaccurate factual history.  Reonal v. Brown, 5 Vet.App. 458 (1993).  The Board also finds the August 2011, October 2013, and September 2015 VA opinions as to the psychiatric disability claim to be more persuasive that the nurse practitioner's opinions as to anxiety and depression related to the Veteran's having been placed on alert for active duty deployment.  The record is clear that at the time the Veteran's symptoms were apparently first manifest he and his family were experiencing life stress unrelated to his military service.

The Board notes that the Veteran is competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and any relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, the statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  There is no indication that the Veteran has any medical training or expertise as to this matter and he is not competent to provide a diagnosis or an etiology opinion.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the claims, and that service connection for a low back disability, a psychiatric disability, and hypertension must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a psychiatric disability is denied.

Entitlement to service connection for hypertension is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


